NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
IN RE ACER AMERICA CORPORATION,
CYBERLINK.COM CORPORATION, GATEWAY,
INC., APPLE, INC., ASUS COMPUTER
INTERNATIONAL, DELL INC., MICROSOFT
CORPORATION, NERO AG, NERO, INC., SONIC
SOLUTIONS, SONY CORPORATION, AND SONY
ELEC'I‘RONICS, INC.,
Petitioners.
Misce11aneous Docket N0. 942
On Petition for Writ of MandamuS to the United
States District Court for the Eastern DiStrict of TeXas in
consolidated case n0s. 08-CV-O369 and 07-CV-0376,
Magistrate Judge Char1es Everingham IV.
ON MOTION
ORDER
Up0n consideration of Sony Corporation and Sony
E1eotronics Inc.’s unopposed motion to withdraw Richard
S. GresalH as counse1,

2
IT ls 0RDEREI) THAT:
The motion is granted Sony should promptly desig-
nate one of its counsel as principal counsel in this pro-
ceeding.
CC
FOR THE COUR'r
NOV 1 8 2010
lsi J an Horba1y
Date J an Horba1y
Clerk
Joshua M. Masur, Esq. l
Elaine Y. Chow, Esq. U.S. 00URl:£;FA§EP£ALS FOR
l\/lark C. Scarsi, Esq. THE FEDE '“ 'RCU'T
Scott F. Partridge, Esq.  1  
Ge0rge F. Pappas, Esq. `
lI\z/l. Craig Tyler, Esq. ma H0RBA|.¥
0der1ck M. Th0mpson, Esq. clam
LeWis V. Popovski, Esq. 1
Byron W. Cooper, Esq.
C1erk, United States District Court for the Eastern
District Of TeXas
s19